                                                                                                                                         5 of 5




In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in
abusive, deceptive, and unfair debt collection efforts, including but not limited to: (i) the use or threat of violence; (ii) the use of obscene or
profane language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.

NEW YORK If a creditor or debt collector receives a money judgment against you in court, state and federal laws prevent the following types
of income from being taken to pay the debt: 1) Supplemental security income (SSI); 2) Social security; 3) Public assistance (welfare); 4)
Spousal support, maintenance (alimony) or child support; 5) Unemployment benefits; 6) Disability benefits; 7) Workers' compensation benefits;
8) Public or private pensions; 9) Veterans' benefits; 10) Federal student loans, federal student grants, and federal work study funds; and 11)
Ninety percent of your wages or salary earned in the last sixty days. PennyMac Loan Services, LLC is registered with the Superintendent of
the New York State Department of Financial Services (Department). You may obtain further information or file a complaint by calling the
Department’s Consumer Assistance Unit at 1 800 342 3736 or by visiting www.dfs.ny.gov.

NORTH CAROLINA Licensed by the North Carolina Department of Insurance. Permit No. 104753 6101 Condor Dr., Suite 200, Moorpark,
CA 93021. Permit No. 112228 14800 Trinity Blvd., Fort Worth, TX 76155. Permit No. 112874 3043 Townsgate Rd., Suite 200, Westlake
Village, CA 91361. Permit No. 112877 2201 West Plano Parkway, Suites 150 and 300, Plano, TX 75075. Permit No. 113746 10550 West
Charleston Blvd., Suite A, Las Vegas, NV 89135.

OREGON   The Oregon Division of Financial Regulation (DFR) oversees residential mortgage loan servicers who
are responsible for servicing residential mortgage loans in connection with real property located in Oregon and
persons required to have a license to service residential mortgage loans in this state. If you have questions
regarding your residential mortgage loan, contact your servicer at (800) 777-4001. To file a complaint about
unlawful conduct by an Oregon licensee or a person required to have an Oregon license, call DFR at
888-877-4894 or visit dfr.oregon.gov.
TEXAS      COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE SHOULD BE SENT TO THE DEPARTMENT OF
SAVINGS AND MORTGAGE LENDING, 2601 N. LAMAR, SUITE 201, AUSTIN, TX 78705. A TOLL FREE CONSUMER HOTLINE IS
AVAILABLE AT (877) 276 5550. A complaint form and instructions may be downloaded and printed from the Department’s website located at
www.sml.texas.gov or obtained from the department upon request by mail at the address above, by telephone at its toll free consumer hotline
listed above, or by email at smlinfo@sml.texas.gov.




          Equal Housing Opportunity © 2008 2021 PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200, Westlake Village, CA
91361, 818 224 7442. NMLS ID # 35953 (www.nmlsconsumeraccess.org). Trade/service marks are the property of PennyMac Loan Services,
LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License # 0911088. Licensed by the Department of Financial Protection and
Innovation under the California Residential Mortgage Lending Act. Colorado: Colorado office: 700 17th St, Suite 200, Denver, CO 80202,
(866) 436 4766. Georgia Residential Mortgage Licensee #33027. Massachusetts Mortgage Lender License # MC35953. Minnesota: This is
not an offer to enter into an agreement and an offer may only be made pursuant to Minn. Stat. §47.206 (3) & (4). Licensed by the N.J.
Department of Banking and Insurance. Rhode Island Lender License # 20092600LL. Washington Consumer Loan License # CL 35953. For
more information, please visit www.pennymacusa.com/state licenses. Loans not available in New York. Some products may not be available
in all states. Information, rates and pricing are subject to change without prior notice at the sole discretion of PennyMac Loan Services, LLC.
All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other restrictions apply.
All rights reserved. (03 2021)
